Citation Nr: 0118837	
Decision Date: 07/19/01    Archive Date: 07/24/01

DOCKET NO.  99-14 026	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1. Entitlement to service connection for a cervical spine 
disability.

2.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a right knee 
disability.

3.  Entitlement to an increase in the 10 percent rating 
assigned for chronic vasomotor rhinitis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Bernie Gallagher, Counsel 


INTRODUCTION

The veteran had active service from October 1974 to October 
1976.

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Boston, 
Massachusetts. 

The veteran testified before the undersigned member of the 
Board sitting at Boston, Massachusetts in March 2001.  A 
transcript of that hearing is in the claims folder. 

During the hearing, the veteran raised the issue of service 
connection for sinusitis, as a disability separate and 
distinct from the service-connected rhinitis.  The issue of 
service-connection for sinusitis is referred to the RO for 
adjudication.    


REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This law also eliminates the concept 
of a well-grounded claim and supersedes the decision of the 
United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA, it would be potentially prejudicial 
to the appellant if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)).  Therefore, for 
these reasons, a remand is required.  

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case.  

At the hearing, the appellant submitted medical evidence, 
including a statement of C. W. L. , D.O. , to the effect that 
the veteran's current cervical spine and right knee disorders 
were causally related to injuries in service.  Dr. L. had 
treated the veteran since 1982.  The veteran has not had a VA 
evaluation of the service-connected rhinitis since October 
1998.  

Accordingly, the case is REMANDED for the following:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied. 

2.  The RO should furnish the veteran the 
appropriate release of information forms 
in order to obtain copies of all VA and 
private medical records pertaining to 
treatment for the disabilities in issue 
since service which that are not already 
on file.  

3.  The RO should arrange for an 
orthopedic examination.  The claims 
folder must be made available to the 
examiner to review in conjunction with 
the examination.  The examiner is asked 
to indicate in the examination report 
that he or she has examined the claims 
folder, including the reports of Dr. L.  
The examiner is requested to render an 
opinion as to whether it is as likely as 
not that any current cervical spine or 
right knee disorders are related to 
service.  A complete rational for any 
opinion expressed should be include in 
the report.

4..  The RO should arrange for a nose, 
sinus, larynx and pharynx examination to 
determine the current disability stemming 
from the service-connected rhinitis and 
if the veteran's sinusitis arose in 
service or was the result of the service-
connected rhinitis.  The claims folder 
must be made available to the examiner to 
review in conjunction with the 
examination.  The examiner is asked to 
indicate in the examination report that 
he or she has examined the claims folder, 
including the reports of Dr. L.  The 
examiner is requested to render an 
opinion as to whether it is as likely as 
not that  A complete rational for any 
opinion expressed should be included in 
the report.

5.  Thereafter, the RO should 
readjudicate these claims and adjudicate 
the claim for service connection for 
sinusitis.   If any benefit sought on 
appeal remain denied, the appellant and 
the appellant's representative should be 
provided a supplemental statement of the 
case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issue currently on appeal, An 
appropriate period of time should be 
allowed for response. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	ROBERT P. REGAN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



